—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Bruno, J.), dated May 20, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the defendant made a prima facie showing of the absence of either actual or constructive notice of the alleged defect, establishing its entitlement to judgment as a matter of law. The plaintiff, in opposition, failed to raise a triable issue of fact (see, Goldman v Waldbaum, Inc., 248 AD2d 436). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.